MEMORANDUM OPINION
                                       No. 04-12-00221-CV

 Procopio HINOJOSA and Henry Hinojosa, Individually and as next Friend of Luis Hinojosa,
                                 a Minor Child,
                                   Appellants

                                                  v.

              FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY,
                                  Appellee

                     From the 49th Judicial District Court, Zapata County, Texas
                                        Trial Court No. 6978
                             Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: August 22, 2012

DISMISSED FOR WANT OF JURISDICTION

           On May 23, 2012, we ordered Procopio Hinojosa to show cause why this appeal should

not be dismissed for want of jurisdiction because the record did not contain a final judgment. We

suspended all deadlines and ordered the response be filed by June 7, 2012. On June 7, 2012,

Procopio Hinojosa filed her response, asserting the parties had submitted an agreed motion and

order to sever the judgment related to Procopio Hinojosa’s claims from rest of the case. As of
                                                                                    04-12-00221-CV


July 3, 2012, no supplemental clerk’s record containing an order of severance had been filed in

this court.

        We then ordered Procopio Hinojosa to request the clerk prepare a supplemental record

with an order establishing our jurisdiction within twenty days from the date of that order or we

would dismiss this appeal. The deadline to file the supplemental clerk’s record was July 23,

2012. No supplemental record was filed.

        Because the trial court granted a new trial to Henry Hinojosa, but not to Procopio

Hinojosa, the trial court judgment is not final and appealable. See Lehmann v. Har–Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001) (judgment is final and appealable when it determines the rights

of all parties and disposes of all issues); Hall v. City of Austin, 450 S.W.2d 836, 837–38 (Tex.

1970) (“A severance divides the lawsuit into two or more separate and independent causes. After

a severance, a judgment which disposes of all parties and issues in one of the severed causes is

final and appealable.”). Accordingly, we dismiss this appeal for want of jurisdiction.


                                                     PER CURIAM




                                               -2-